DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 Line 11 states in part: “on a free end part side moving” should be changed to state: --on a free end part side of a free end part moving-- it is noted that this change gives antecedent support to the limitation “the free end part” in Line 19.
Claim 1 Line 21-22 states: “a solenoid section attached to the valve main body and actuating the respective valve parts of the valve body so as to be opened and closed, and characterized in that:” should be changed to state: --a solenoid section attached to the valve main body and actuating the first valve part and the second valve part of the valve body so as to open the first valve seat surface and close the second valve seat surface
Claim 4 Line 3, Claim 7 Line 2-3, Claim 9 Line 2-3, Claim 11 Line 2-3 states in part: “an axial gap part” should be changed to state: --an axial gap
Claim 4 Line 3, Claim 9 Line 3 states in part: “the stroke of the valve body” should be changed to state: --[[the]] a stroke of the valve body--
Claim 5 Line 2-3, Claim 8 Line 2-3, Claim 10 Line 2-3, Claim 12 Line 2-3 states in part: “the first valve seat surface and formed in a radial direction” should be changed to state: --the first valve seat surface 
Claim 5 Line 5, Claim 8 Line 4, Claim 10 Line 4, Claim 12 Line 4 states in part: “an axial gap part” should be changed to state: --an axial gap
Claim 5 Line 5, Claim 10 Line 5 states in part: “the stroke of the valve body” should be changed to state: --[[the]] a stroke of the valve body--
Claim 5 Line 6, Claim 8 Line 6, Claim 10 Line 6, Claim 12 Line 6 states in part:“a radial gap part” should be changed to state: --a radial gap.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pressure sensitive part" in Line 19-20.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as:--the pressure sensitive body
Regarding Claims 3 & 6: states: “characterized in that the opening area of the first valve part when the second valve part is closed is set to exceed a blow-by gas amount.”. It is unclear the exact limitations the applicant is introducing here, since “a blow-by gas amount” can vary based on construction of the compressor, temperature of the compressor, and/or an operating pressure of the compressor. Therefore since the blow-by gas amount varies depending on the construction and operating conditions of the compressor which is connected to the capacity control valve, it is not clear whether infringement would occur as soon as an infringing capacity control valve is manufactured? Or if infringement would only occur once the capacity control valve is used with a compressor and is placed in operation such that the opening area of the first valve part allows more fluid to pass through than an amount of fluid that blows-by the compressor piston during operation of the compressor as presumably required by the claim? As a result the language of claim 3 and claim 6 is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement of the claim, and a rejection under §112(b) is appropriate. See MPEP §2173.02 II and Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).--For examination purposes the limitations of claim 3 and claim 6 will be examined as best understood.--
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The closest prior art of record is Umemura US 2007/0214814.

    PNG
    media_image1.png
    1035
    803
    media_image1.png
    Greyscale
 Annotated Figure 2 of Umemura US 2007/0214814 (Attached Figure 1)
Umemura US 2007/0214814 discloses the limitations: 
a valve main body (44,45,54) having a first valve chamber (chamber 46 - see Fig 2) communicating with a first communication passage 65 through which a fluid at control pressure passes (fluid at pressure of the crank chamber passes through element 65, the crank chamber pressure is a control pressure as it controls the inclination of the swash plate) and having a first valve seat surface (the first valve chamber has seat surface 541, first valve seat surface = 541) and a second valve seat surface (the first valve chamber has seat surface 451, second valve seat surface = 451), a second valve chamber (valve chamber generally indicated by element 52 in Figure 2) having a valve hole (52, ¶0034) communicating with the first valve chamber (see Fig 3) and communicating with a second communication passage 67 through which a fluid at discharge pressure passes (fluid at pressure of the discharge chamber passes through element 67), and an interior space 47 communicating with a third communication passage 66 through which a fluid at suction pressure passes (fluid at pressure of the suction chamber passes through element 66); 
a pressure sensitive body 49 arranged in the interior space and having a communication part (58; it is noted that the limitation “a communicating part” is broad, and element 58 provides for axial and/or radial communication through the structure of element 58; as seen in the Figures 58 is part of sub-assembly 49) communicating with the interior space 47 on a free end part side (free end part side = bottom side surface of element 56) of a free end part (free end part = 56) moving so as to extend and contract in response to the suction pressure (¶0038,¶0048); 
	a valve body (48,¶0031,¶0033) including at least an intermediate communication passage 501 for communicating the first valve chamber (chamber 46 - see Fig 2) and the interior space (¶0036 - 501 communicates with chamber 46, ¶0048 - refrigerant flows from 121 to 131 via 46, 501, and 47), a second valve part 64 for opening and closing the valve hole (i.e. for opening and closing 52) for communicating the first valve chamber 46 and the second valve chamber (valve chamber generally indicated by element 52 in Figure 2) by separating from and contacting with the second valve seat surface (¶0041; second valve part 64 separates from and contacts with second valve seat surface 451 to open and close the valve hole 52), a first valve part 62 for opening and closing the intermediate communication passage 501 by separating from and contacting with the first valve seat surface (element 62 allows for communication between 46 and 501 when 62 is separated from 541, and prevents communication between 46 and 501 when 62 is seated on element 541 ¶0036) in conjunction with the second valve part in the opposite direction thereto (the second valve part 64 is part of shaft body portion 50 of valve body 48, additionally the first valve part 62 is part of cylindrical body portion 51; elements 50 and 51 are fixed to each other ¶0033; additionally the second valve part 64 faces upward in the figures towards element 451 and the first valve part 62 faces downward in the figures towards element 541, thus as they are connected and face in opposite directions, first valve part 62 and second valve part 64 move in conjunction with each other, and with the second valve part 64 being in the opposite direction to (e.g. thereto) the first valve part 62 as claimed), and an abutment part 63 abutting the free end part 56 of the pressure sensitive body 49; and 
a solenoid section (see Annotated Figure 2 of Umemura US 2007/0214814 (Attached Figure 1) above) attached to the valve main body (Attached Figure 1, the housing portion of the solenoid section identified in Attached Figure 1, is attached to element 54 and 44 of the valve main body (44,45,54)) and actuating the first valve part and the second valve part of the valve body so as to open the first valve seat surface (i.e. separate 62 from 541 as shown in Fig 2) and close the second valve seat surface (i.e. contact 64 with 451 as shown in Fig 2, ¶0047-¶0048).
Umemura US 2007/0214814 does not disclose the limitations: “characterized in that: an opening area of the first valve part is smaller than that of the intermediate communication passage.” Furthermore the prior art of record is unable to modify the prior art of Umemura US 2007/0214814 to make the claim obvious.
Additionally the prior art of Fukudome US 2014/0099214, Futakuchi USPN 8651826, Umemura USPN 8021124, Iwa US 2009/0183786, Hayama USPN 10690125, and Hayama US 2020/0332786 are noted. However, these references do not cure the deficiencies of Umemura, and furthermore while they look similar to the structure of the instant application, these references have an incorrect arrangement of ports, valve chambers, & the pressure sensitive body; & also do not disclose the first valve chamber having both the first valve seat surface and the second valve seat surface, as claimed. 
Additionally Higashidozono USPN 10784804 and Higashidozono US 2020/0032781 are noted. No double patenting issues were found for either reference. This is because a teaching for: “characterized in that: an opening area of the first valve part is smaller than that of the intermediate communication passage.” Is not found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746            


/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746